Title: To James Madison from James V. S. Ryley, 7 September 1811 (Abstract)
From: Ryley, James V. S.
To: Madison, James


7 September 1811, Schenectady. Has been informed by “A Gentleman Just arrived from Detroit,” that his son, John, is bound for Washington with a deputation of Ottawa chiefs “on subjects of National Concern.” In the present crisis of foreign relations “it behoves every real American … to exert himself for the public good”; suggests that the chiefs be sent via Schenectady on their return home, as he knows that nation well and can talk to them in their own language. Wishes to do good for his country and to see his child. In a postscript requests an acknowledgment of his letter and to be informed of the destination of the deputation.
